Citation Nr: 1432600	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ISSSUE

Whether the termination of disability compensation benefits from September 26, 2006, to February 5, 2007, based on the Veteran's status as a fugitive felon, was proper?  

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative denial entered in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, denying entitlement of the Veteran to VA compensation for the period in which he was deemed to be a fugitive felon, September 26, 2006, to February 5, 2007.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO in June 2014, a transcript of which is of record.  At such hearing, additional documentary evidence was submitted for entry into the record, along with a written, signed waiver for its initial consideration by the RO.  


FINDING OF FACT

During the period from September 26, 2013, to February 5, 2007, the Veteran was not a fugitive felon, that is, that he was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, and was not violating a condition of probation or parole imposed for commission of a felony. 


CONCLUSION OF LAW

The termination of the Veteran's VA compensation from September 26, 2006, to February 5, 2007, based on erroneous placement of the Veteran in a fugitive felon status during the foregoing period, was improper and he is entitled to VA compensation for that period.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the disposition reached by the Board as to the certified issue is wholly in the Veteran's favor, the need to discuss the VA's compliance with its statutory duties to notify and assist the Veteran is obviated.  

The focus of this inquiry is necessarily on the question of whether the Veteran was, in actuality, a fugitive felon during the period in question.  He avers that he was not, and based on the evidence presented in this matter, the Board concurs. 

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C. § 5313B, which provides, in pertinent part, that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon. 

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: (1) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (2) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).  

The implementing regulation, 38 C.F.R. § 3.665(n), provides: 

Fugitive Felons: 

(1)  Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2)  For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

(3)  For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 

(4)  For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran. 

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.  Effective as of June 23, 2014, VA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C. § 5313B.  See VBA Letter 20-14-09 (June 23, 2014).  Thereunder, the VA's Office of the Inspector General (OIG) will send the Form FFP-3 (VA Investigative Summary Form) to VA Central Office (VACO) for all business lines.  As required by section 5313B, VA will request the information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

While the word fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding. 

The record reflects that on an unspecified date the VA's OIG advised the VA's Veterans Benefits Administration of the existence of a felony arrest warrant, dated September 26, 2006, NCIC W931150436, by a State court in Arapahoe County, Colorado, pertaining to the Veteran.  The listed offense was that of assault, but further evidence developed from the issuing Court was that the Veteran was charged with one count of menacing under the Colorado Revised Statutes for domestic violence-menacing, C.R.S. 18-3-206, a Class 3 misdemeanor, carrying the shortest amount of potential jail time to be served among all misdemeanors (six months).  Under that statute, which does not distinguish misdemeanors from high misdemeanors, menacing is only elevated to a felony status, that of Class 5 status, where there is use of a deadly weapon or a verbal or other representation is made that the assailant is armed with a deadly weapon.  Id.  

The Veteran offers credible testimony, much of which is corroborated by other evidence of record, that the charge of menacing was based on a complaint filed by his former spouse who had sought permission from the Veteran to stay at his home in Colorado when visiting the area from Florida for several days and was denied that permission.  There is no indication that the Veteran was made aware of the subsequent arrest warrant for menacing until he was advised by VA of the possible termination of his VA benefits for the period from September 26, 2006, to February 5, 2007, the date the warrant was cleared.  The record reflects that the State of Colorado declined to prosecute the case on the basis that a conviction was highly unlikely, with dismissal of the case occurring in mid-March 2007.  

Here, the data or information upon which the OIG relied in determining that a felony arrest warrant had been issued are not set forth, but that data or information are nevertheless shown by the Court-provided data, which the Board finds 

persuasive, to be incorrect.  Rather, the Court documents indicate clearly that the only offense the Veteran was charged with and presumably the only offense for which an arrest warrant would have been issued was but a misdemeanor, and, thus, any termination or reduction in his VA compensation on the basis of his supposed status as a fugitive felon during the period from September 2006 to February 2007 was erroneous and wholly inconsistent with the facts shown.  

Moreover, even if were to be conceded for the sake of argument that a felony warrant had been issued in this case, there is absolutely nothing in the record to indicate that the Veteran made any attempt to flee or avoid prosecution in any way during the period in question and, as such, fugitive felon status would not be warranted.  As alluded to above, flight or hiding is necessary to meet the legal definition of a fugitive.  See Blacks Law Dictionary, supra.  

In all, the Veteran may not be considered to have been a fugitive felon under the controlling statute and regulation during the time period from September 26, 2006, to February 5, 2007, and, therefore, the termination of his VA compensation during that period was improper and the Veteran is entitled to VA compensation during the foregoing period.  

The appeal is granted. 



                                                                       (CONTINUED ON NEXT PAGE)



ORDER

The termination of VA compensation for the period from September 26, 2006, to February 5, 2007, based on a mischaracterization of the Veteran as a fugitive felon during that time frame, was improper and he is entitled to VA compensation for that period. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


